United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-2657
                       ___________________________

                               Jodie A. Pennington

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

University of Arkansas Board of Trustees; B. Alan Sugg, President, University of
  Arkansas System; Milo Shult, Vice President for Agriculture, University of
 Arkansas; Tony Windham, Interim Associate Vice-President for Agriculture -
  Extension and Director of the Cooperative Extension Service, University of
    Arkansas; Tom Troxel, Associate Head, Department of Animal Science,
  University of Arkansas Cooperative Extension Service; Keith Lusby, Head,
            Department of Animal Sciences, University of Arkansas

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                            Submitted: March 7, 2013
                              Filed: April 2, 2013
                                 [Unpublished]
                                ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.
       Jodie Pennington received notice of termination from his employment with the
University of Arkansas Cooperative Extension Service (UACES) on June 5, 2009.
On July 27, he filed a charge with the Equal Employment Opportunity Commission
(EEOC), alleging age discrimination and retaliation. He received a right-to-sue letter,
but instead of filing suit within 90 days, he filed another charge of discrimination on
December 7, 2009. The second charge repeated the allegations included in the first,
and further alleged that his former employer was providing negative references and
intimidating witnesses in retaliation for his filing of the first EEOC charge. He
received a second right-to-sue letter in early May 2010. On July 26, 2010, he filed
suit in the district court, claiming that he was terminated in retaliation for
complaining of age discrimination to UACES Civil Rights Compliance Officer
Barbara Batiste, in violation of the Age Discrimination in Employment Act (ADEA)
and the Arkansas Civil Rights Act (ACRA). The district court1 subsequently granted
defendants’ motion for summary judgment. Pennington appeals.

       After careful de novo review, see Estate of Morgan v. Cook, 686 F.3d 494, 496
(8th Cir. 2012), we conclude that summary judgment was proper. The July 2010
complaint was untimely as to the first EEOC charge. See Hallgren v. DOE, 331 F.3d
588, 589 (8th Cir. 2003) (failure to file suit within 90 days of receiving notice of final
agency action renders plaintiff’s ADEA action untimely); see also Ark. Code Ann.
§ 16-123-107(c)(3) (ACRA claim must be filed within 1 year after discrimination
occurred or within 90 days of receiving right-to-sue letter). The second EEOC charge
was untimely as to Pennington’s claims of discriminatory and retaliatory discharge,
as it was filed with the EEOC more than 180 days after Pennington received his
notice of termination. See 29 U.S.C. § 626(d) (ADEA’s 180-day limitation period);
Hutson v. Wells Dairy, Inc., 578 F.3d 823, 826 (8th Cir. 2009) (termination is discrete
act which occurs when employer notifies employee of decision to terminate


      1
       The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas.

                                           -2-
employment); see also Burkhart v. Am. Railcar Indus., Inc., 603 F.3d 472, 476 (8th
Cir. 2010) (plaintiff may not rely on untimely EEOC complaint to support timeliness
of ACRA claim). Finally, Pennington did not produce evidence tending to show a
causal link between his filing of an EEOC charge and UACES’s alleged post-
termination retaliation. See McCullough v. Univ. of Ark. for Med. Scis., 559 F.3d
855, 864 (8th Cir. 2009) (to establish prima facie case for ACRA retaliation claim,
plaintiff must show he engaged in statutorily protected activity, he suffered adverse
employment action, and causal connection exists between the two events); Stewart
v. Indep. Sch. Dist. No. 196, 481 F.3d 1034, 1042-43 (8th Cir. 2007) (same for
ADEA retaliation claim).

     Therefore, we affirm the judgment of the district court. See 8th Cir. R. 47B.
We deny Pennington’s pending motions.
                     ______________________________




                                         -3-